Citation Nr: 0509462	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to compensation benefits based on a claim of 
service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO.  

In January 2004, the Board remanded this claim for additional 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest hepatitis C in service or 
for many years thereafter.  

3.  The currently demonstrated hepatitis C is shown to be due 
to the veteran's primary drug abuse that had its clinical 
onset during the veteran's period of active service.  

4.  The veteran's hepatitis C is not shown to have caused or 
aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

1.  The currently demonstrated chronic drug abuse is product 
of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).  

2.  The veteran's disability manifested by hepatitis C is not 
proximately due to or the result of service-connected 
disability.  .  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in November 2001 and April 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the November 2001 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded VA examinations in May 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that his current hepatitis C is the 
result of either exposure to blood, sharing razors or dental 
work done in unsanitary conditions while he was in service.  
He admits to intravenous drug use and intranasal cocaine use 
from 1968 to 1988, although he claims that his substance 
abuse was secondary to his service-connected schizophrenia.  

The veteran had active service from October 1967 to August 
1969.  The veteran was admitted to the Naval Hospital in 
Portsmouth, New Hampshire, in May 1969 with the diagnosis of 
schizophrenic reaction, paranoid type, after having been 
observed to behave strangely and bizarrely while in 
confinement.  

The diagnosis was retained, and the patient was transferred 
to the Naval Hospital in Philadelphia, Pennsylvania, in June 
1969.  In August 1969, the Medical Board recommended that the 
veteran be discharged as unfit for duty by reason of physical 
disability.  

The service medical records are negative for hepatitis C.  
The veteran's July 1969 discharge examination is negative for 
any liver abnormality.  

In March 1990, the veteran filed a claim for service 
connection for schizophrenia.  The RO granted the claim in a 
September 1990 rating decision and assigned a noncompensable 
evaluation, effective on March 22, 1990.  The veteran's 
rating was increased to 100 percent, effective on June 24, 
1991.  

The veteran's post-service VA records show that he was 
diagnosed with hepatitis C in 1995.  

The veteran was afforded a VA examination in May 2004.  The 
examiner indicated that the claims file and service medical 
records were reviewed.  The veteran admitted to a history of 
substance abuse and stated that he began using intravenous 
drugs and snorting cocaine while he was at the U.S. Naval 
Hospital in Philadelphia prior to discharge.  He reported 
that, when he was discharged he was homeless, lived on the 
streets, and began drinking heavily and using drugs of all 
kinds.  

The examiner identified the veteran's risk factors for his 
liver disease as the use of intravenous drugs and 
insufflation of cocaine, beginning when he was a patient in 
the Naval Hospital in Philadelphia.  The examiner diagnosed 
chronic hepatitis C, and determined that it was most likely 
caused as a result of his intravenous drug use, insufflation 
of cocaine, alcohol and sharing needles.  

The veteran was afforded a VA examination for mental 
disorders to address the question of whether his substance 
abuse was due to his service-connected schizophrenia.  The 
examiner noted that the veteran had numerous psychiatric 
hospitalizations and was service connected for paranoid 
schizophrenia at 100 percent.  

The veteran admitted to abusing different nonmedical drugs 
including marijuana, cocaine and heroin for several years 
earlier in life.  The examiner stated that some of this abuse 
was parenteral and that he evidently contracted hepatitis as 
a result of nonmedical drug use.  

On mental examination, the veteran was oriented to time, 
place and person.  He reported having a woman who helped him 
with his activities of daily living and manage his financial 
affairs.  He denied suicidal or homicidal ideations.  He 
reported having hallucinations and several paranoid 
delusions, including a belief that the war in Iraq has to do 
with UFO's.  

The examiner noted that the veteran's behavior was sometimes 
inappropriate.  His personal hygiene was adequate.  His 
memory was disturbed in terms of recent memory.  Speech was 
allowed.  He did not report panic attacks or current 
substance abuse.  Mood was depressed, and sleep was impaired.  

The examiner diagnosed chronic paranoid schizophrenia with a 
global assessment function score of 40.  The examiner opined 
that the veteran had a severe impairment of his industrial 
capacity and social function.  His prognosis was guarded.  

In determining the etiology of the veteran's past drug abuse, 
the examiner stated that drug abuse was complex and poorly 
understood.  He noted that behavioral, cultural, and genetic 
factors were believed to be important.  He concluded that it 
was, therefore, not possible to say that it was at least as 
likely as not that the drug abuse was caused by or aggravated 
by his service-connected psychiatric disorder.  




Legal Analysis

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran contends that he could have been exposed to 
hepatitis C in service when he underwent dental work in 
unsanitary conditions, when sharing razors in the Brig or 
when he was exposed to blood during a riot in the brig.  

The veteran was not shown to have any pertinent abnormalities 
or diagnosis of hepatitis at the time he separated from 
military service in August 1969. 

The first evidence of hepatitis was around 1995, over 25 
years after his discharge from service.  

The veteran was given a VA examination in May 2004 for the 
express purpose of determining the nature and etiology of the 
veteran's hepatitis.  After review of the entire claims file, 
including the service medical records, the examiner opined 
that the veteran's hepatitis was related to his intravenous 
drug abuse, insufflation of cocaine and alcohol abuse.  

The Board finds the medical opinion persuasive as it is based 
on a longitudinal review of the entire record.  Moreover, the 
veteran has presented no competent evidence to dispute this 
opinion.  

As a secondary argument, however, the veteran asserts that if 
his hepatitis was due to his 20-year history of substance 
abuse, to include intravenous and intranasal drugs, then his 
hepatitis should still be service connected because the 
substance abuse was secondary to his service-connected 
schizophrenia.  

Service connection may also be granted for any disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  

In other words, 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
or drug abuse disabilities, and (b) secondary disabilities 
(such as cirrhosis of the liver or hepatitis C) that may 
result from primary alcohol or drug abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol or drug 
abuse disability arising during service from voluntary and 
willful drinking or taking drugs to excess.  

In this case, the focus is on the nature of the relationship 
between the veteran's past substance abuse and his service-
connected schizophrenia.  By his own account, the veteran 
began using drugs during service and continued for about 20 
years.  

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2004).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2004).  

The facts in this case as relate to hepatitis C are fairly 
straight-forwarded.  The veteran admitted a history of 
intravenous and intranasal substance abuse both during and 
since service.  It has been opined by the VA examiner that 
his hepatitis C was due to his intravenous drug use and 
insufflation of cocaine that began while he was a patient in 
the Naval Hospital in Philadelphia.  

There is no medical evidence, however, to associate such drug 
use (or any of his other polysubstance abuse for that matter) 
was caused or aggravated by his schizophrenia.  At the VA 
examination for mental disorders, the examiner stated that it 
was not possible to say that the veteran's drug abuse was 
caused by or aggravated by his service-connected 
schizophrenia.  

Although the veteran argues it, there is no basis to 
establish that his chronic substance abuse is secondary to 
his schizophrenia.  In fact, there is no cause shown herein 
except for misconduct on his part, and as a result, 
compensation on the basis of the grant of service connection 
for hepatitis C is not payable in this case.  

Moreover, in November 1996, the VA General Counsel determined 
that for claims filed after October 31, 1990, section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (which amended 
38 U.S.C.A. §§ 105(a), 1110 and 1131), precluded an injury or 
disease that was a result of a person's own abuse of alcohol 
or drugs from being considered incurred in line of duty, as 
required by 38 U.S.C.A. § 105(a), and thus, precluded any 
resulting disability or death from being considered service 
connected.  VA O.G.C. Prec. Op. No. 11-96 (Nov. 15, 1996), 61 
Fed. Reg. 6,670 (1996); see also VA O.G.C. Prec. Op. No 2-97 
(Jan. 16, 1997), 62 Fed. Reg. 15,565 (1997).  The Board notes 
that this claim was filed on September 6, 2001.  

In Barela v. West, 11 Vet. App. 280 (1998), however, the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
section 1110, by its terms, prohibits only the payment of 
"compensation" for disability due to alcohol and drug 
abuse; it does not bar an award of service connection.  See 
also VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31,263 (1998).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that, while it has considered 
alternative theories as to the cause of the veteran's 
hepatitis C, none of these are viable.  

The veteran's own assertions that his hepatitis C is related 
to service-connected disability can be afforded no probative 
weight.  As a layperson who is untrained in the field of 
medicine, the veteran himself is not competent to provide a 
medical opinion as to this matter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

The evidence of record demonstrates clearly that the 
veteran's substance abuse was the precipitating factor in his 
hepatitis C.  As indicated hereinabove, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse is precluded by law.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d);   VAOPGCPREC 
7-99; VAOPGCPREC 2-98.  

In short, the Board finds that the probative weight of the 
positive evidence is entirely overcome by the objective 
negative clinical evidence discussed above.  As such, the 
claim for compensation of the basis of service connection for 
hepatitis C must be denied.  Gilbert, 1 Vet. App. at 49.  



ORDER

The claim for compensation on the basis of service connection 
for hepatitis C is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


